Citation Nr: 1727444	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-17 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating for low back strain in excess of 10 percent prior to October 31, 2015.

2.  Entitlement to an initial rating for mild thoracolumbar spine degenerative joint disease (DJD) with spinal stenosis (previously rated as low back strain) in excess of 20 percent from October 31, 2015.

3.  Entitlement to an initial rating for left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from June 1993 to June 1997.  The Veteran served on active duty in the United States Army from March 2003 to November 2003, and from July 2006 to November 2007.  The Veteran also served in the Army National Guard from November 2009 to January 2011.

The matter comes to the Board of Veterans' Appeals (Board) from July 2011 and May 2016 rating decisions from the Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a Travel Board hearing in September 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the claims file.

In November 2014 and July 2015 the Board remanded this claim for additional development.  The requested actions have now been completed and the claim has since been returned to the Board for appellate review.  Given that the issue of left lower extremity radiculopathy, first adjudicated by the RO in May 2016, is intertwined with the lower back claim, as mentioned in the July 2015 remand, the Board is taking jurisdiction to consider it as an increased rating claim on appeal.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains the hearing transcript from the September 2013 Travel Board hearing and VA treatment records dated from September 2008 to February 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's low back disability was manifested by a normal range of motion with pain on movement and use prior to October 31, 2015.

2.  The Veteran's low back disability was manifested by forward flexion to, at worst, 60 degrees, and pain on movement and use, from October 31, 2015.

3.  The Veteran has had no more than mild incomplete paralysis of the left sciatic nerve for the entire appeal period.


CONCLUSIONS OF LAW

1.  For the period prior to October 31, 2015, the criteria for a disability rating in excess of 10 percent for the service-connected lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).  

2.  The criteria for a disability rating in excess of 20 percent for DJD of the lumbar spine from October 31, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.46, 4.59, 4.71a, DCs 5242-5238 (2016).

3.  The criteria for entitlement to an initial increased rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124a, Code 8520 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter dated in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

With respect to the Veteran's claim for entitlement to service connection for low back disability and related lower left leg radiculopathy, a VA examination was afforded to the Veteran in January 2011, April 2012, and February 2015.  After the November 2014 Board remand, the Veteran was afforded another VA examination in October 2015.  In April 2016, a VA examiner reviewed the Veteran's records to write an opinion about the Veteran's low back disability and radiculopathy.  The Board finds, at a minimum, that the October 2015 VA examination in conjunction with the April 2016 VA review, was thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


II.  Increased Rating (Schedular)

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

a.  Lower back: thoracolumbar spine degenerative joint disease (DJD) with spinal stenosis (previously rated as low back strain)

In a July 2011 rating decision, the RO granted service connection for low back strain at an initial rating of 10 percent with an effective date of January 27, 2011.  The RO reclassified the Veteran's low back disability in a May 2016 rating decision, granting a 20 percent evaluation from October 31, 2015 for thoracolumbar spine DJD with spinal stenosis and terminating the low back strain evaluation for 10 percent on the same date.  The Board finds that the evidence does not support entitlement to either a rating in excess of 10 percent for low back strain prior to October 31, 2015 or a rating in excess of 20 percent for thoracolumbar spine DJD with spinal stenosis from October 31, 2015.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2016).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of motion of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Here, the Veteran's medical records do not show that the Veteran has had incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  Therefore, the more appropriate evaluation criteria for this Veteran are in the General Formula.

In a January 2011 VA examination, the examiner concluded the Veteran had chronic low back strain and noted the X-rays showed no fracture or dislocation of the lumbar spine, no degenerative arthritis, and no evidence of spondylolisthesis.  The Veteran had a normal gait but had some paraspinous tenderness on the right side and the L4-L5 interspace of the lumbar spine.  The Veteran had forward flexion to 90 degrees without any pain.

The Veteran continued to have low back pain and sought out treatment from a private facility in early 2011.  In April 2011, the Veteran had an MRI of his lower back performed.  The private doctor concluded there was a herniated nucleus pulposus (HNP) at L1-L2 vertebrae and some mass effect of left nerve root at L2. 

At a VA medical center, an MRI was performed in November 2013.  The stated impression was mild degenerative disc disease of the lumbar spine with a very small herniated disc on the left side adjacent to the midline at L1-L2.

At a February 2015 VA examination of the back, the examiner remarked that the Veteran appeared to have mild lumbar spondylosis with occasional flare-ups.  The Veteran had normal range of motion in all categories to include forward flexion of the lumbar spine to 90 degrees with no pain reported.

At an October 2015 VA examination, range of motion testing showed forward flexion of the lumbar spine to 60 degrees with pain on examination.  Objective evidence of pain with active motion was noted.  There was no ankylosis present.

For the period prior to October 31, 2015, a higher rating of 20 percent evaluation for low back strain is not warranted unless forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The evidence shown for this period does not support a rating higher than 10 percent.  The January 2011 VA examination and the February 2015 VA examination both show forward flexion of the lumbar spine to 90 degrees and none of the other factors present to warrant a higher 20 percent rating.  In addition, because the Veteran has had a compensable rating of 10 percent for his low back disability for the period prior to October 31, 2015, he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.  

At the October 31, 2015 VA examination, the forward flexion of the lumbar spine was to 60 degrees, which is sufficient evidence to support a 20 percent rating for thoracolumbar spine DJD with spinal stenosis after October 31, 2015, but no higher.  The rating for 40 percent is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; the medical evidence of record does not show these criteria are met with respect to the Veteran at any time during the appeal period.

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms related to conditions such as lumbar strain or degenerative joint disease, but not to make diagnoses or to determine the etiology of lower back disabilities.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Veteran has reported since the beginning of the appeal period that he has suffered pain in his lower back, and at the September 2013 hearing, he claimed the he could bend about three-quarters of the way down.  There is no evidence that the Veteran used a goniometer to accurately measure the range of motion of his lumbar spine motion.  A goniometer is defined as "indispensable" by VA regulations.  See 38 C.F.R. § 4.46 ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations...").  The Board finds that without a goniometer, the range of motion measurements cannot be considered completely accurate.  As such, the Board has considered the range of motion assertion and accorded it very little probative value, particularly because it is inconsistent with other evidence of record.  The Board finds the results of the VA examiners to be significantly more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's low back strain prior to October 31, 2015, and against an evaluation in excess of 20 percent for thoracolumbar spine DJD with spinal stenosis after October 31, 2015, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

	b.  Left Lower Extremity Radiculopathy

The Board finds that the evidence does not support entitlement to a rating in excess of 10 percent for the Veteran's radiculopathy of the left lower extremity.  The Veteran has not exhibited symptoms representative of more than mild incomplete paralysis for any portion of the period on appeal.

The record shows that entitlement to service connection for left lower extremity radiculopathy was granted in a May 2016 rating decision.  An initial 10 percent rating was assigned, effective from January 27, 2011.  In a December 2016 Informal Hearing Presentation from the Veteran's representative, both the lower back disability and left lower extremity radiculopathy were referenced in the request for a higher evaluation for the Veteran's lower back disability.  Given that these issues are intertwined, the Board is taking jurisdiction to decide the issue of an initial rating in excess of 10 percent for left lower extremity radiculopathy from January 27, 2011, although a formal notice of disagreement specific to this issue has not been received. 

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left lower extremity radiculopathy is evaluated under the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabled.  Severe incomplete paralysis, with marked atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Code 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  38 C.F.R. § 4.124a.

Over the course of the Veteran's medical history since January 2011, he reported recurrent, but not continuous, symptoms of radiculopathy in the lower left extremity.  In a January 2011 VA examination, the Veteran reported that he gets pain, weakness, and numbness in his legs.  The January 2011 VA examiner reported excellent range of motion of the left ankle: 0-20 degrees of dorsiflexion without pain, 0-45 degrees of plantar flexion without pain.

In an April 2011 private medical treatment record the Veteran reported radiating pain in the left leg.  

In the September 2013 VLJ hearing, the Veteran reported that he had symptoms of radiculopathy like tingling in the leg which happens once every two weeks.

In a February 2015 VA examination, the Veteran denied radicular pain or other symptoms due to radiculopathy.  Muscle tone was normal without atrophy.  A motor examination showed that left knee flexion was 5/5, and left ankle flexion and dorsiflexion were also 5/5.  

In an October 2015 VA examination, the Veteran denied radicular pain or other symptoms due to radiculopathy.  Muscle tone was normal without atrophy.  A motor examination showed that left knee flexion was 5/5, and left ankle flexion and dorsiflexion were also 5/5.  

The Board finds that the evidence does not support entitlement to a rating in excess of 10 percent for the Veteran's radiculopathy of the left lower extremity.  The Veteran has not exhibited symptoms representative of more than mild incomplete paralysis for any portion of the period on appeal. 

The Veteran reports recurrent, but not continuous, radiculopathy symptoms that include pain, numbness, and tingling in the left leg and to the left foot.  However, objective findings have shown normal muscle strength of the knee and ankle without atrophy on examination.  In the April 2016 VA opinion, the Veteran's radiculopathy symptoms were attributed to the spinal disc herniation and bulging in the lower back pressing on the spinal nerve.  The Board agrees that the relevant medical and lay evidence of the Veteran's symptoms support this opinion.  Mild incomplete paralysis merits continuation of the 10 percent rating currently in effect.  38 C.F.R. § 4.124a, Code 8520.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's radiculopathy of the left lower extremity, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

The Veteran currently has service connection for a lumbar spine disability at a 10 percent rating prior to October 31, 2015, and 20 percent from that date; lower left leg radiculopathy at10 percent; sleep apnea at 50 percent; PTSD at 30 percent; tinnitus at 10 percent; TBI with residual headaches at 10 percent; and right ankle sprain, left ankle sprain, and hypertension at a noncompensable rating.

The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability because it has been productive of symptoms such as painful motion and flare ups-manifestations that are contemplated by the rating criteria.  
Additionally, the RO parsed out the Veteran's left leg radiculopathy in the May 2016 decision as a separately rated disability.  The Board finds it highly probative that the rating criteria specifically anticipate levels of disability that are more severe than what the Veteran has demonstrated.  Additionally, the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  Thus, to the extent that the Veteran's disabilities have impeded his ability to work, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

"Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).


ORDER

Entitlement to an initial rating for low back strain in excess of 10 percent prior to October 31, 2015 is denied.

Entitlement to an initial rating for mild thoracolumbar spine degenerative joint disease (DJD) with spinal stenosis (previously rated as low back strain) in excess of 20 percent from October 31, 2015 is denied.

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.



____________________________________________
DAVID L.WIGHT
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


